Citation Nr: 0300883	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-14 646	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) December 3, 1979, 
decision that denied entitlement to service connection for 
a nervous disorder.

(The issues of entitlement to an effective date earlier 
than January 6, 1977, for a grant of a 10 percent rating 
for a scar on the ventral aspect of the penis, status post 
shell fragment wounds (SFWs), and entitlement to an 
initial rating in excess of zero percent for scars on the 
legs, status post SFWs, will be the subject of a separate 
decision.  The issue of entitlement to a disability 
evaluation in excess of 10 percent for status post SFW to 
the penis will be addressed in a later decision, after 
additional development has been conducted.)


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

This matter comes before the Board from a June 2000 motion 
from the veteran for revision or reversal on the grounds 
of CUE of a December 3, 1979, decision of the Board, which 
denied the veteran's appeal of a claim of entitlement to 
service connection for a nervous disorder.  It was 
administratively referred back to the RO in November 2001 
to secure medical evidence that was reviewed when the 
Board issued its December 1979 decision.  That evidence 
has been secured, and made part of the record, and the 
case has been returned to the Board.


FINDING OF FACT

There was an error in the application of the facts to the 
law in the Board's December 3, 1979, adjudication of the 
veteran's appeal of a denial of a claim of entitlement to 
service connection for a nervous disorder which, had it 
not been made, would have manifestly changed the outcome 
when it was made.


CONCLUSION OF LAW

The December 3, 1979, Board decision was clearly and 
unmistakable erroneous in denying service connection for a 
psychiatric disability.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A review of the file reveals that the Board denied a claim 
of entitlement to service connection for a nervous 
disorder in a decision that was dated on December 3, 1979, 
after a review of the evidence then of record, which 
included the veteran's service medical records showing a 
SFW to the penis, with retained foreign bodies and no 
evidence of any nerve or artery involvement, and a 
notation upon separation medical examination in 1955 of a 
scar on the left knee, and what was referred to as a 
gunshot wound in the groin.  The evidence reviewed by the 
Board at the time also included the report of a VA 
psychiatric examination conducted in May 1975, revealing 
the veteran's fear of becoming sexually impotent due to 
difficulties with his penis, and a diagnosis of 
neurasthenoid neurosis.  

The competent, pertinent evidence that was reviewed by the 
Board in December 1979 also included an October 1975 
report from Dr. F. O. R., the veteran's private urologist, 
indicating that since a grenade injury that resulted in a 
fragment incrusted in the veteran's penis, the veteran had 
been suffering from painful erections and painful 
intercourse, which had "eventually led to a state of 
chronic anxiety producing a secondary impotence."  Also of 
record at the time was an October 1975 report from Dr. G. 
S. O., a private psychiatrist, mentioning the veteran's 
preoccupation regarding his sexual performance, which the 
veteran felt was no longer satisfactory due to the 
constant pain when having an erection and intercourse.  A 
depressive reaction at a neurotic level was diagnosed.

In a November 1975 statement, Dr. B. R. L., a private 
urologist, confirmed the presence of a piece of metal in 
the midshaft of the veteran's penis, subsequent to a 
gr[e]nade explosion while in the military service, and 
opined that "[t]his condition definitely hurts during 
erection and sexual intercourse."

Additionally, the Board reviewed in 1979 a March 1976 
addendum from Dr. G. S. O., that reads, in its pertinent 
part, as follows:

 In the report submitted on October 21, 
1975, ... I did not elaborate in a 
dynamic manner and this addendum is 
precisely to enter into some details in 
this sense.

As I had indicated the first time, the 
initial symptoms or the onset of the 
disorder from which is presently 
suffering [the veteran] are due to the 
accidents-incidents that occurred while 
serving in the Army of the United 
States of America.

Firstly, the sexual life of this 
patient had been carried out within the 
normalities until suffering the traumas 
in his genital region and very 
especially in his penis on account of 
the explosion of a gr[e]nade while 
being on maneuvers with life 
ammunition.

It is already know[n] that he has a 
piece of shrapnel in his penis and this 
causes him pain while having sexual 
intercourse with the therewith 
connected fear of said pain and, as a 
direct cause, a decrease of his sexual 
desires and his sexual potency.

A direct consequence are difficulties 
in his  interpersonal relationships, 
inferiority feelings, depreciation 
[sic] and inferiority, uncertainties, 
which have been increasing and 
projecting around him hostility, 
anxiety, anguish, poor judgment of the 
future, zelotypical ideas, tendency to 
perfectionism, all of which trying to 
hide his problems of [a] sexual nature.

Additionally, the Board reviewed in 1979 a June 1977 
psychiatric evaluation report from Dr. F. R., a private 
psychiatrist who mentioned, as an important factor that 
may have predisposed the veteran to develop his depressive 
neurosis, his inservice traumatic injury to his testicles 
and penis.  Dr. F. R. stated that the painful intercourse 
that the veteran suffered as a consequence of the grenade 
fragments embedded in his penis, in addition to a problem 
he had at his job, had definitely negatively affected the 
veteran's behavior, converting him in a resentful and 
distrustful man, with very low self-esteem, impoverished 
social relations, poor self-image, paranoid traits, and 
self-destructive ideations.  Dr. F. R. rendered a 
diagnosis of depressive neurosis, moderate, chronic, with 
anxiety episodes, and commented that the veteran "keeps on 
bringing material in relation to psychosexual problems, 
clinging to his sexual troubles due to the gr[e]nade 
fragments in his penis (castration fears)."

In addition to the above evidence, the Board reviewed, in 
December 1979, the report of a VA specialist's examination 
that was conducted in May 1979, revealing complaints of 
voiding difficulties, pain at the penis on coitus, 
progressive impotence, and pain during orgasm, and the 
specialist's impression that the "findings do not account 
for complaint[s]."

In the December 1979 decision, the Board set forth the 
applicable laws and regulations pertaining to claims for 
service connection, indicating at the outset that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service, and for disability which is proximately due to or 
the result of a service-connected disease or injury.  
Citations to the applicable laws and regulations in effect 
at the time (38 U.S.C. §§ 310, 331; 38 C.F.R. § 3.310) 
were provided. 

In discussing the reasons and bases for the decision of 
December 1979 denying service connection for a nervous 
disorder, the Board first explained that there was no 
evidence of any psychiatric abnormality during service and 
that the first such evidence had been produced in May 
1974, at which time a diagnosis of neurasthenoid neurosis 
was made.  The Board, noting that this diagnosis had been 
rendered approximately 20 years after service, concluded 
that the veteran's psychiatric disorder was not incurred 
during service.  The Board then addressed the veteran's 
belief that his psychiatric disability was secondary to 
his service-connected residuals of SFWs to the penis, 
explaining that, while a private physician had diagnosed 
depressive neurosis, with anxiety episodes, a VA urologist 
had opined that the foreign body in the veteran's penis 
"did not account for his complaints."  The Board further 
explained that "[t]he veteran's fear regarding impotency 
is a symptom of that psychiatric disorder, not a cause.  
As such, the Board concludes that the veteran's 
psychiatric disability is not the result of his service-
connected disabilities."  The Board then concluded that a 
psychiatric disorder was not incurred in or aggravated by 
military service nor was it proximately due to or the 
result of a service-connected disability.

It is noted that, years later, additional medical opinions 
and evidence were associated with the veteran's claims 
files, and that the RO ultimately granted service 
connection for major depression and anxiety, secondary to 
the SFW to the veteran's penis (in an August 1996 rating 
decision) and impotence, secondary to the veteran's major 
depression and anxiety (in a December 1996 rating 
decision).  Both grants were made effective from March 18, 
1992.

In his motion of June 2000, the veteran petitioned the 
Board to review or reverse its December 1979 decision on 
the basis of its being clearly and unmistakably erroneous, 
providing the following argument:

The Board completely disregarded 
competent expert medical psychiatric 
evidence of record.  This evidence 
specifically demonstrated that the 
Veteran's psychiatric symptoms were the 
results of the shell fragment wounds 
incurred in service.  No effort was 
made to evaluate, corroborate, or rebut 
such expert psychiatric opinions.

The veteran went on, in his June 2000 motion, to discuss 
some of the private medical records that were reviewed by 
the Board in 1979, and to finally indicate that the Board 
decision "was clearly illegal [and] erroneous, unfair, and 
not supported by any reasons and basis and not supported 
by the recommendation of the[ir] own doctors."

Legal analysis

At the outset, it is noted that, as a general rule, all 
Board decisions are final on the date stamped on the face 
of the decision, but they are nevertheless subject to 
revision on the grounds of CUE.  38 U.S.C.A. §§ 7103, 
7104, 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1100, 
20.1400(b) (2002).  A final decision is one which was 
appealable under Chapter 72 of title 38, United States 
Code, or which would have been so appealable if such 
provision had been in effect at the time of the decision.  
38 C.F.R. § 20.1401(a) (2002).

The Board has original jurisdiction to determine whether 
CUE exists in a prior final Board decision.  Such review 
may be initiated by the Board on its own motion or by a 
party to the decision.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. § 20.1400 (2002).

A claim of CUE is not a claim or application for VA 
benefits.  Therefore, duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103 of the existence of evidence 
which might complete a claimant's application for 
benefits, and VA's duty to assist in the development of 
such claims.  38 C.F.R. § 20.1411(c) and (d) (2002).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 
38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a) and (b) (2002).

A CUE motion is not an appeal either, and therefore, with 
certain exceptions, it is not subject to the provisions of 
38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  See 38 C.F.R. § 20.1400 
(2002).

VA regulations define what constitutes CUE and what does 
not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind 
of error.  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.  Generally either 
the correct facts, as they were known 
at the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed  -  

(1) General.  Review for clear and 
unmistakable error in a prior 
Board decision must be based on 
the record and the law that 
existed when that decision was 
made.  

...

(c)  Errors that constitute clear and 
unmistakable error.  To warrant 
revision of a Board decision on the 
grounds of clear and unmistakable 
error, there must have been error in 
the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely 
clear that a different result would 
have ensued, the error complained of 
cannot be clear and unmistakable.

(d)  Examples of situations that are 
not clear and unmistakable error.  

(1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in 
the Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear 
and unmistakable error does not include 
the otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  
The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the 
alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions 
which fail to comply with the 
requirements set forth in this 
paragraph shall be dismissed without 
prejudice to refiling under this 
subpart.

38 C.F.R. §§ 20.1403, 20.1404 (2002).

In evaluating the evidence that the Board had before it in 
December 1979, the Board notes that the medical evidence 
then of record, particularly the March 1976 addendum from 
Dr. G. S. O., reflected that the veteran had a psychiatric 
disability that was etiologically related to the service-
connected residuals of SFWs to the penis.  Other clinical 
evidence in the claims folder pointed to the veteran's 
service-connected residuals of shell fragment wounds as 
hampering his self-image and otherwise impairing his 
emotional outlook.  In fact, there was no clinical 
evidence in the record suggesting that there was no 
connection.  The Board's conclusion in 1979 that the 
veteran's fear regarding impotency was a symptom of his 
psychiatric disability was not supported by the evidence 
in the record.  

Thus, the Board finds that there was an error in the 
application of the facts to the law in the Board's 
December 3, 1979, adjudication of the veteran's appeal of 
a denial of a claim of entitlement to service connection 
for a psychiatric disability which, had it not been made, 
would have manifestly changed the outcome when it was 
made.  In view of this finding, the Board concludes that 
the December 3, 1979, Board decision was clearly and 
unmistakable erroneous in denying service connection for a 
psychiatric disability. 

Finally, the Board finds that notwithstanding the recent 
amendments to the law brought upon by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist/notify 
regulations, no undue prejudice to the veteran is evident 
by a disposition by the Board herein.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103 et seq.; 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 ("the VCAA").  The 
Court has recently held that the VCAA is not applicable in 
cases such as this.  In concluding that the VCAA is not 
applicable to the veteran's allegations of CUE in a Board 
decision, the Court has stated that even though the VCAA 
is a reason to remand "many, many claims, ... it is not an 
excuse to remand all claims."  While the VCAA is 
potentially applicable to all pending claims, as held in 
Holliday v. Principi, 14 Vet. App. 280 (2001), and where 
applicable prudence dictates that VA and not the Court 
decide in the first instance what impact the VCAA has upon 
a claim, where the VCAA can have no application as a 
matter of law the Court not only may, but must so hold.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  


ORDER

The veteran's motion for reversal on the basis of CUE in a 
December 3, 1979, decision of the Board denying service 
connection for a psychiatric disability is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

